Title: From James Madison to Samuel B. H. Judah, 28 June 1822
From: Madison, James
To: Judah, Samuel B. H.


                
                    Sir
                    June 28. 1822
                
                I have recd. & looked over the poem accompanying your favor of the 14th. Altho’ candor will not permit me to bestow on it, unqualified praise, justice requires that I should not say less than that it exhibits a strength of thought & flights of genius, which time & taste may render worthy of the poetic rank to which the youthful author aspires. With respects & good wishes
                
                    J.M.
                
            